UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7443


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLYDE AUSTIN GRAY, JR., a/k/a Poochie,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cr-00326-GBL-2)


Submitted:   September 15, 2015           Decided:   October 16, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clyde Austin Gray, Jr., Appellant Pro Se.     Dana James Boente,
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clyde      Austin      Gray,      Jr.,       seeks       to    appeal        the    district

court’s order denying his Fed. R. Civ. P. 60(b) motion in which

he sought reconsideration of the district court’s order denying

relief on his 28 U.S.C. § 2255 (2012) motion.                                      We previously

placed this appeal in abeyance pending our decision in United

States      v.    McRae,     No.   13-6878,         in       which    this      court     addressed

whether an appeal from the dismissal of a Rule 60(b) motion as a

successive,        unauthorized          §    2255       motion           is    subject     to       the

certificate of appealability requirement.                                 We have since held

that    a    certificate      of    appealability              is    not       required    in    that

limited      circumstance,         but    reaffirmed            the       holding    in    Reid       v.

Angelone, 369 F.3d 363, 369 (4th Cir. 2004), that the issuance

of a certificate of appealability is a prerequisite to appellate

consideration of an appeal from the denial of a true Rule 60(b)

motion.      United States v. McRae, 793 F.3d 392, 399-400 (4th Cir.

2015).

       Thus, the district court’s order denying Gray’s Rule 60(b)

motion      is    not   appealable        unless         a    circuit          justice    or     judge

issues        a      certificate         of         appealability.                   28        U.S.C.

§ 2253(c)(1)(B) (2012).               A certificate of appealability will not

issue       absent      “a   substantial        showing              of    the     denial       of     a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                         When the

district court denies relief on the merits, a prisoner satisfies

                                                2
this    standard   by    demonstrating       that   reasonable   jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.            Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El   v.   Cockrell,     537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                   Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Gray has not made the requisite showing.                Accordingly, we deny

Gray’s motion for appointment of counsel, deny a certificate of

appealability, and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      DISMISSED




                                         3